Dismissed and Memorandum Opinion filed October 31, 2019.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-19-00528-CV

                      RICHARD KAMINSKI, Appellant

                                       V.
    TTS LOGISTICS, INC. A CALIFORNIA CORPORATION, Appellee

                   On Appeal from the 234th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2019-18509

                         MEMORANDUM OPINION

      This is an appeal from an order signed March 20, 2019. Appellant timely
filed a post-judgment motion to set aside the order. The notice of appeal was due
June 18, 2019. See Tex. R. App. P. 26.1(a) (allowing 90 days from judgment to file
notice of appeal where a motion for new trial or a motion to modify the judgment
is filed). Appellant, however, filed his notice of appeal on July 1, 2019, a date
within 15 days of the due date for the notice of appeal. See Verburgt v. Dorner,
959 S.W.2d 615, 617 (Tex. 1997). Appellant did not file a motion to extend time to
file the notice of appeal. On October 8, 2019, we ordered appellant to file a proper
motion to extend time to file the notice of appeal on or before October 18, 2019.
See Tex. R. App. P. 26.3; 10.5(b). Appellant did not file a motion. Accordingly, we
dismiss the appeal. See Tex. R. App. P. 42.3.

                                  PER CURIAM

Panel consists of Justices Jewell, Bourliot, and Zimmerer.




                                         2